89 Mich. App. 726 (1979)
282 N.W.2d 200
PEOPLE
v.
WHITE
Docket No. 77-3980.
Michigan Court of Appeals.
Decided May 1, 1979.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward R. Wilson, Principal Attorney, Appeals, and Anne B. Wetherholt, Assistant Prosecuting Attorney, for the people.
Townsend, Haley & Overton, for defendant.
Before: D.C. RILEY, P.J., and J.H. GILLIS and MacKENZIE, JJ.
D.C. RILEY, P.J.
Defendant was convicted of one count of armed robbery, MCL 750.529; MSA 28.797, and one count of kidnapping, MCL 750.349; MSA 28.581, and two counts of first-degree criminal sexual conduct, MCL 750.520(b); MSA 28.788(2). He was sentenced to serve 10 to 16 years in prison for each count, the sentences to run concurrently.
On appeal, defendant raises two issues, only one of which merits our consideration. He contends that the trial court erred reversibly by failing to instruct the jury properly regarding the asportation element of kidnapping.
In pertinent part, the court instructed the jury as follows:
"One kind of kidnapping requires the prosecutor to prove, beyond a reasonable doubt, that there was a seizure and a movement of a person to another place where the intent in that circumstance is to actually confine a person against his or her will. In that circumstance the prosecutor must prove it was a seizure and some actual movement, some actual asportation. The purpose of that asportation must be the confinement."
*729 In People v Adams, 389 Mich. 222, 236, 238; 205 NW2d 415 (1973), the Court held that to establish asportation sufficient for kidnapping, the movement must not be merely incidental to an underlying lesser crime. Inasmuch as the Court pointed out that this was a fact question for the jury to decide, this holding mandates that the jury be instructed that to find a defendant guilty of kidnapping they must first find, in addition to other elements, that the movement was not "merely incidental". People v Thomas Ross, 73 Mich. App. 287, 290; 251 NW2d 268 (1977). The court in the present case failed to comply with this requirement. Failure to give a proper instruction, even in, as here, the absence of a request by defense counsel, requires reversal. People v Curry, 58 Mich. 212, 216; 227 NW2d 254 (1975).
The prosecution argues that Adams, supra, applies only to those instances where the prosecutor attempts to escalate a minor crime into a felony, and concludes that since this defendant is charged with four capital offenses, the basis, as they perceive it, for the Adams holding does not exist here. However, our reading of Adams persuades us that the interpretation found in People v Worden, 71 Mich. App. 507; 248 NW2d 597 (1976), is correct. The thrust of Adams is to prevent one crime from being transformed into two offenses (e.g., kidnapping and rape). "Thus it matters not whether the single offense is a minor misdemeanor, such as simple assault, or a capital felony such as armed robbery". Worden, supra at 513-514.
It is argued further that the Adams instruction does not apply to a kidnapping which involves forcible or secret confinement. Therefore, since under the information here the defendant was so charged, and since there was testimony to support *730 the charge, it purportedly follows that the court was under no duty to instruct as to asportation. But here, again, while the Adams Court noted that secret confinement could supply a necessary alternative to asportation it cautioned that this was a fact determination to be made by the jury. Adams, supra at 238-239.
In instructing the jury here, the court set forth two theories under which the defendant could be found guilty: the complainant had been abducted by defendant against her will; or, defendant had secretly or forcibly confined complainant. We cannot glean which theory the jury relied upon to find the defendant guilty, but it is clear that the failure to give an instruction regarding asportation was error.
The general rule in Michigan is that where both erroneous and proper instructions have been given to the jury, the jury is presumed to have followed the erroneous instruction. People v Neumann, 35 Mich. App. 193, 195-196; 192 NW2d 345 (1971). Therefore, we reverse defendant's conviction for kidnapping.
MacKENZIE, J., concurred.
J.H. GILLIS, J. (dissenting).
I disagree with the majority's conclusion that the trial court failed to instruct the jury properly. Among other things, the trial court stated the following:
"One kind of kidnapping requires the prosecutor to prove, beyond a reasonable doubt, that there was a seizure and a movement of a person to another place where the intent in that circumstance is to actually confine a person against his or her will. In that circumstance the prosecutor must prove it was a seizure and some actual movement, some actual asportation. The *731 purpose of that asportation must be the confinement." (Emphasis supplied.)
While not a model of clarity, the charge conveys the idea that the movement element must be incidental to the commission of the kidnapping. This satisfies the Adams asportation standard. People v Widgren, 53 Mich. App. 375, 384; 220 NW2d 130 (1974).
I would affirm.